PER CURIAM.
Order affirmed, with $10 '
costs and disbursements, upon the authority of i Matter of the Bankers’ Investing Co. (Appellate Division, First Department, November, 1910) 126 N. Y. Supp. 241. We .intend hereby to decide that the amount of the assessments, without interest, should be offset against the amount which was due for award on the date when the assessments became payable. If, in the proceedings to compel payment of the award, with interest, referred to in the petition ( herein, a greater amount has been allowed for / interest than would be justly due under the l principle above referred to, application may be i made to the Special Term in those proceedings 1 for a readjustment of the amount thereof. f